Citation Nr: 1613320	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from September 1971 to September 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO denied the claim on appeal.  The Veteran timely perfected an appeal to the Board. 

The Veteran's paper claims file has been converted into a paperless, electronic claims file via the Veterans Benefits Management System (VBMS) and Virtual VA  claims processing systems.  All records in such files have been reviewed by the Board.  

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

In correspondence dated May 26, 2015, received by the RO on June 1, 2015, prior to the promulgation of an appellate decision, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in correspondence dated May 26, 2015 and  received by the RO on June 1, 2015, prior to the promulgation of an appellate decision, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to  service connection for ischemic heart disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


